In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00112-CV




     IN THE INTEREST OF J.D., A MINOR CHILD




          On Appeal from the 5th District Court
                 Cass County, Texas
              Trial Court No. 97-CS-085




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       This is an appeal from an “Order Concerning Community Supervision,” which appears at

its essence to have revoked John Dupree’s community supervision and ordered him imprisoned

until he “purge[s] himself of this revocation” by paying over $34,000.00 to be distributed by the

Cass County Sheriff’s Department toward child support arrears.

       The hearing was conducted before Associate Judge Joe Perkins, who evidently also took

on the role of court recorder for the hearing. Counsel for the appellant, Dupree, accordingly

asked Judge Perkins to prepare and file the recorder’s record in this case. Judge Perkins has

responded to the request by informing all parties that the hard drive that contained the record of

the proceeding malfunctioned and that the record of the proceeding has been lost.

       The record of the evidentiary hearing that resulted in the revocation of Dupree’s

community supervision was requested and is unavailable in its entirety, and this occurred

through no fault of appellant. Thus, most of the prerequisites of Rule 34.6(f) of the Texas Rules

of Appellate Procedure have been met. TEX. R. APP. P 34.6(f).

       Under these cirucmstances, the appellant is entitled to a new trial should he desire it.

However, Rule 34.6(f)(4) provides an alternative that we must first explore. The remaining

question that must be answered is whether the missing recorder’s record can be replaced by

agreement of the parties.

       We direct counsel for the parties to confer and to inform this Court by letter whether they

can agree about the replacement of the record as contemplated by Rule 34.6(f)(4). The letter

shall be electronically filed with this Court within ten days of the date of this order.


                                                  2
      IT IS SO ORDERED.



                          BY THE COURT



Date: February 6, 2014




                            3